DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5, 7, 9, 10, 13, and 14 are objected to because of the following informalities: Claim 5 recites “The assembly of 4”, which inadvertently omits the word “claim” between “of” and “4”. Claim 10 recites “A door” in line 2. The word “A” should be lowercase.
Claims 7 and 13 recite “the pivot connection”. It is understood that this limitation refers to the previously introduced “pivot joint”, but the recitations in claims 7 and 13 should be amended to instead recite “the pivot joint” to ensure appropriate consistency.
Claims 9 and 14 recite “substantially equally” in line 2, which includes a minor typographical error. The recitation of “equally” should be replaced with “equal”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In the instant case, the limitation “means for selectively locking” in claim 16 is not modified by sufficient structure for performing the claimed function, and is therefore interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the outer portion of the second shaft”. There is insufficient antecedent basis for this limitation, and it is further unclear if the outer portion of the second shaft is distinct from the previously introduced “outer end”.
Claim 10 introduces “first and second rollers” in lines 5 and later recites “a respective roller” in line 9 and again in line 20. It is unclear if the recitations of “a respective roller” are references to one of the first and second rollers, or if new rollers are being introduced. A recommended correction is to either recite “a respective third/fourth roller” or “a respective one of the rollers”. Claim 10 also recites “a stem” in line 5 and again in line 8. It is unclear how many stems are positively required in the claim.
Claim 10 introduces “a central axis” with respect to the stem in line 6 and “a central axis” with respect to the first shaft in line 11. The recitation of “the central axis” in line 15 is unclear as to which of the two axes is being referenced.
Claim 12 recites “the bias mechanism”, claim 13 recites “the pivot connection”, and claim 14 recites “the first shaft” and “the second shaft”. Multiples of each of these elements have been previously introduced in claims, so it is unclear if the respective limitations apply to one or all of the previously introduced elements. A recommended correction is to recite “each” instead of “the”, or to clarify which of the elements is being referenced.
Claim 12 recites “the outer end of the locking cylinder”. There is insufficient antecedent basis for this limitation. Claim 12 also recites “an outer end of the second shaft”, but an outer end of the second shaft has already been introduced in claim 10. It is unclear if a second outer end is being introduced, or if the outer end of claim 10 is intended to be referenced.
Claims 5, 11, and 15 are rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schulte (U.S. Patent Application Publication No. 2002/0179254) in view of Blosseville (FR 2892908). Note: A copy of the Blosseville patent document and a machine translation was provided by Applicant on 11/15/21. References to specific portions of the disclosure of Blosseville are directed to the machine translation.
Regarding claim 1, Schulte discloses a vertical lift door roller assembly (24) comprising:
a wheel (58);
a first shaft (56) extending from the wheel along a central axis, the first shaft coupled to the wheel at an inner end and having an outer end [FIG. 8];
a second bracket (54) with inner and outer ends, the inner end of the second bracket connected to the outer end of the first shaft with a pivot joint (at 66), the second bracket positionable along the central axis [FIG. 8];
wherein the first shaft can pivot relative to the second bracket [FIG. 9].
Schulte does not disclose a second shaft positionable along the central axis or a locking cylinder.
Nonetheless, Blosseville discloses a shaft assembly comprising a first shaft (6’, provided on rod 3) having inner and outer ends and a second shaft (6’, provided on rod 4) having inner and outer ends, the inner end of the second shaft connected to the outer end of the first shaft with a pivot joint (6); and a locking cylinder (7, 8) surrounding at least a portion of the second shaft (at recess 16) and movable between (i) a first position in which the locking cylinder surrounds at least a portion of the first shaft and a portion of the second shaft [FIG. 3] and (ii) a second position in which at least a portion of the pivot joint is outside of the locking cylinder [FIG. 4]; wherein when the locking cylinder is in the first position the first and second shafts are retained in a substantially coaxial position and when the locking cylinder is in the second position and when the locking cylinder is in the second position and when the locking cylinder is in the second position the first shaft can pivot relative to the second shaft (page 6, lines 220-231).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pivot joint and shaft assembly of Schulte to include the second shaft and locking cylinder taught by Blosseville, in order to provide means for easily and quickly releasing the pivot joint for removal of the wheels from the track, and also to provide increased security and rigidity to withstand forces such as high winds on the door.
Regarding claims 2-4, Schulte discloses the assembly including the wheel, but does not disclose a bias mechanism, a locking cylinder, a stop, a spring, or a second shaft.
Nonetheless, Blosseville discloses shaft assembly comprising a bias mechanism (9) urging the locking cylinder towards the first position [FIG. 3]; wherein the locking cylinder has an inner end facing the first shaft and an outer end, the outer end of the second shaft extending past the outer end of the locking cylinder [FIGS. 3, 4]; and further comprising a stop (15) on the outer portion of the second shaft and a spring (9) mounted on the second shaft between the stop and the outer end of the locking cylinder [FIGS. 3, 4].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shaft of Schulte to include the locking cylinder and bias mechanism configuration taught by Blosseville, in order to provide means for automatically locking the first shaft in position, so as to improve the security and rigidity of the assembly.
Regarding claim 9, Schulte discloses that the first shaft has an outer diameter, but does not disclose a second shaft.
Nonetheless, Blosseville discloses the second shaft having an outer diameter substantially equally to the outer diameter of the first shaft [FIG. 4]. As described with respect to claim 1 above, it would have been obvious to one having ordinary skill in the art to have modified the shaft assembly of Schulte to include the second shaft taught by Blosseville, in order to improve the security and rigidity of the assembly.
Regarding claim 10, Schulte discloses a vertical lift door assembly [FIG. 1] comprising:
a door (10) having a front, a back, first and second edges, a top, and a bottom (the front, first and second edges, top, and bottom are shown in Figure 1 and the back is shown in Figure 2), the door comprising a plurality of rectangular panels (12, 14, 16, 18) including an end panel (18), adjacent panels being connected with a plurality of respective hinges (20);
first and second rollers (24) each comprising a respective wheel (58) and a stem (56) coupled to the wheel along a central axis;
first and second brackets (46), each bracket mounted to the front of the end panel adjacent a respective first and second edge [FIGS. 1, 2, 5], each respective bracket having a support (50, 52) within which a stem of a respective roller is mounted; the stem of each respective roller comprising:
a first shaft (56) extending from the wheel along a central axis, the first shaft coupled to the wheel at an inner end and having an outer end [FIG. 8];
a second bracket (54) with inner and outer ends, the inner end of the second bracket connected to the outer end of the first shaft with a pivot joint (at 66), the second bracket positionable along the central axis [FIG. 8];
wherein the first shaft can pivot relative to the second bracket [FIG. 9] to permit the wheel of the respective roller, when mounted in a door lift track (28), to be removed from the door lift track.

Schulte does not disclose a second shaft positionable along the central axis or a locking cylinder.
Nonetheless, Blosseville discloses a shaft assembly comprising a first shaft (6’, provided on rod 3) having inner and outer ends and a second shaft (6’, provided on rod 4) having inner and outer ends, the inner end of the second shaft connected to the outer end of the first shaft with a pivot joint (6); and a locking cylinder (7, 8) surrounding at least a portion of the second shaft (at recess 16) and movable between (i) a first position in which the locking cylinder surrounds at least a portion of the first shaft and a portion of the second shaft [FIG. 3] and (ii) a second position in which at least a portion of the pivot joint is outside of the locking cylinder [FIG. 4]; wherein when the locking cylinder is in the first position the first and second shafts are retained in a substantially coaxial position and when the locking cylinder is in the second position and when the locking cylinder is in the second position and when the locking cylinder is in the second position the first shaft can pivot relative to the second shaft (page 6, lines 220-231).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pivot joint and shaft assembly of each stem of Schulte to include the second shaft and locking cylinder taught by Blosseville, in order to provide means for easily and quickly releasing the pivot joint for removal of the wheels from the track, and also to provide increased security and rigidity to withstand forces such as high winds on the door.
Regarding claims 11 and 12, Schulte discloses the assembly including the wheel, but does not disclose a bias mechanism, a locking cylinder, a spring, or a second shaft.
Nonetheless, Blosseville discloses shaft assembly comprising a bias mechanism (9) urging the locking cylinder towards the first position [FIG. 3]; wherein the bias mechanism comprises a spring (9) mounted on the second shaft between an outer end of the second shaft and the outer end of the locking cylinder [FIGS. 3, 4].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shaft of Schulte to include the locking cylinder and bias mechanism configuration taught by Blosseville, in order to provide means for automatically locking the first shaft in position, so as to improve the security and rigidity of the assembly.
Regarding claim 14, Schulte discloses that the first shaft has an outer diameter, but does not disclose a second shaft.
Nonetheless, Blosseville discloses the second shaft having an outer diameter substantially equally to the outer diameter of the first shaft [FIG. 4]. As described with respect to claim 1 above, it would have been obvious to one having ordinary skill in the art to have modified the shaft assembly of Schulte to include the second shaft taught by Blosseville, in order to improve the security and rigidity of the assembly.
Regarding claim 16, Schulte discloses a vertical lift door roller assembly (24) comprising:
a wheel (58);
a first shaft  (56) extending from the wheel along a central axis, the first shaft coupled to the wheel at an inner end and having an outer end [FIG. 8];
a second bracket (54) with inner and outer ends, the inner end of the second bracket connected to the outer end of the first shaft with a pivot joint (at 66), the second bracket positionable along the central axis [FIG. 8];
means for selectively locking the pivot joint, wherein the first shaft and second shaft can be retained in a coaxial position when the pivot joint is locked, and wherein the first shaft can pivot axially relatively to the second shaft when the pivot joint is unlocked.
Schulte does not disclose a second shaft positionable along the central axis or means for selectively locking the pivot joint.
Nonetheless, Blosseville discloses a shaft assembly comprising a first shaft (6’, provided on rod 3) having inner and outer ends and a second shaft (6’, provided on rod 4) having inner and outer ends, the inner end of the second shaft connected to the outer end of the first shaft with a pivot joint (6); and a means for selectively locking the pivot joint (7, 8) wherein the first shaft and second shaft can be retained in a coaxial position when the pivot joint is locked [FIG. 3], and wherein the first shaft can pivot axially relatively to the second shaft when the pivot joint is unlocked [FIG. 4] (page 6, lines 220-231).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pivot joint and shaft assembly of Schulte to include the second shaft and means for selectively locking the pivot joint taught by Blosseville, in order to provide means for easily and quickly releasing the pivot joint for removal of the wheels from the track, and also to provide increased security and rigidity to withstand forces such as high winds on the door.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Schulte (U.S. Patent Application Publication No. 2002/0179254) in view of Knotter (U.S. Patent No. 4,527,579).
Regarding claim 1, Schulte discloses a vertical lift door roller assembly (24) comprising:
a wheel (58);
a first shaft (56) extending from the wheel along a central axis, the first shaft coupled to the wheel at an inner end and having an outer end [FIG. 8];
a second bracket (54) with inner and outer ends, the inner end of the second bracket connected to the outer end of the first shaft with a pivot joint (at 66), the second bracket positionable along the central axis [FIG. 8];
wherein the first shaft can pivot relative to the second bracket [FIG. 9].
Schulte does not disclose a second shaft positionable along the central axis or a locking cylinder.
Nonetheless, Knotter discloses a shaft assembly comprising a first shaft (22) having inner and outer ends and a second shaft (21) having inner and outer ends, the inner end of the second shaft connected to the outer end of the first shaft with a pivot joint (at 19); and a locking cylinder (31) surrounding at least a portion of the second shaft [FIGS. 2, 3] and movable between (i) a first position in which the locking cylinder surrounds at least a portion of the first shaft and a portion of the second shaft [FIG. 2] and (ii) a second position in which at least a portion of the pivot joint is outside of the locking cylinder [FIG. 3]; wherein when the locking cylinder is in the first position the first and second shafts are retained in a substantially coaxial position and when the locking cylinder is in the second position and when the locking cylinder is in the second position and when the locking cylinder is in the second position the first shaft can pivot relative to the second shaft (column 3, lines 18-38).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pivot joint and shaft assembly of Schulte to include the second shaft and locking cylinder taught by Knotter, in order to provide means for easily and quickly releasing the pivot joint for removal of the wheels from the track, and also to provide increased security and rigidity to withstand forces such as high winds on the door.
Regarding claim 6, Schulte discloses the assembly, but does not disclose the locking cylinder.
Nonetheless, Knotter discloses a locking cylinder (31), wherein a portion of the locking cylinder is adjacent to the outer end is knurled (at 33). As described with respect to claim 1 above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the joint of Schulte to include the locking cylinder of Knotter, in order to improve the security and rigidity of the assembly.

Claims 1, 7, 8, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schulte (U.S. Patent Application Publication No. 2002/0179254) in view of Hamilton (U.S. Patent No. 702,204).
Regarding claims 1 and 10, Schulte discloses a vertical lift door assembly [FIG. 1] comprising:
a door (10) having a front, a back, first and second edges, a top, and a bottom (the front, first and second edges, top, and bottom are shown in Figure 1 and the back is shown in Figure 2), the door comprising a plurality of rectangular panels (12, 14, 16, 18) including an end panel (18), adjacent panels being connected with a plurality of respective hinges (20);
first and second rollers (24) each comprising a respective wheel (58) and a stem (56) coupled to the wheel along a central axis;
first and second brackets (46), each bracket mounted to the front of the end panel adjacent a respective first and second edge [FIGS. 1, 2, 5], each respective bracket having a support (50, 52) within which a stem of a respective roller is mounted; the stem of each respective roller comprising:
a first shaft (56) extending from the wheel along a central axis, the first shaft coupled to the wheel at an inner end and having an outer end [FIG. 8];
a second bracket (54) with inner and outer ends, the inner end of the second bracket connected to the outer end of the first shaft with a pivot joint (at 66), the second bracket positionable along the central axis [FIG. 8];
wherein the first shaft can pivot relative to the second bracket [FIG. 9] to permit the wheel of the respective roller, when mounted in a door lift track (28), to be removed from the door lift track.

Schulte does not disclose a second shaft positionable along the central axis or a locking cylinder.
Nonetheless, Hamilton discloses a shaft assembly comprising a first shaft (B) having inner and outer ends and a second shaft (A) having inner and outer ends, the inner end of the second shaft connected to the outer end of the first shaft with a pivot joint (A8, B2); and a locking cylinder (S) surrounding at least a portion of the second shaft [FIG. 2] and movable between (i) a first position in which the locking cylinder surrounds at least a portion of the first shaft and a portion of the second shaft [FIG. 1] and (ii) a second position in which at least a portion of the pivot joint is outside of the locking cylinder [FIG. 2]; wherein when the locking cylinder is in the first position the first and second shafts are retained in a substantially coaxial position and when the locking cylinder is in the second position and when the locking cylinder is in the second position the first shaft can pivot relative to the second shaft (page 1, line 90-page 2, line 3).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pivot joint and shaft assembly of each stem of Schulte to include the second shaft and locking cylinder taught by Hamilton, in order to provide means for easily and quickly releasing the pivot joint for removal of the wheels from the track, and also to provide increased security and rigidity to withstand forces such as high winds on the door.
Regarding claims 7, 8, and 13, Schulte discloses the pivot connection, but does not disclose that it is a ball and socket joint.
Nonetheless, Hamilton discloses a pivot connection comprising a ball (A8) and socket (B2) joint, wherein the ball and socket joint comprises a socket (B2) formed in the outer end of the first shaft and a ball (A8) connected to the inner end of the second shaft and mounted in the socket [FIG. 2].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the joint of Schulte to have the ball and socket configuration taught by Hamilton, in order to enable movement in a wider range, so as to accommodate for misalignments between the wheel and the track, and to enable easier removal of the wheel from the track.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schulte (U.S. Patent Application Publication No. 2002/0179254) in view of Blosseville (FR 2892908), as applied to claim 1 above, and further in view of Ekstrand (U.S. Patent No. 5,829,504).
Regarding claim 5, Schulte, as modified above, discloses the stop (Blosseville: 15), but does not disclose that it is threadedly engaged to the second shaft.
Nonetheless, Ekstrand discloses a shaft assembly comprising a stop (60) threadedly engaged to a second shaft (46).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the stop of Schulte, as modified above, to be threadedly engaged to the second shaft, as taught by Ekstrand, in order to enable adjustment of the spring force, so as to make the joint easier to operate or more firmly actuated.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schulte (U.S. Patent Application Publication No. 2002/0179254) in view of Blosseville (FR 2892908), as applied to claim 10 above, and further in view of Sepulveda (U.S. Patent No. 4,537,237).
Regarding claim 15, Schulte, as modified above, discloses the plurality of rectangular panels further including a second panel (16) adjacent to and below the end panel, wherein the first and second rollers of the end panel are removable from the door lift track, but does not disclose a bracket mounted to the second panel having an elongated support arm rotationally attached thereto.
Nonetheless, Sepulveda discloses a door assembly comprising a plurality of rectangular panels including an end panel (uppermost panel 12A) and a second panel (adjacent panel 12A), the assembly further comprising: a bracket (22) mounted to the second panel and having an elongated support arm (30) rotationally attached thereto, the support arm being movable from a stowed position [FIG. 3] generally adjacent the second panel to a deployed position [FIG. 5] extending outwards from the second panel, wherein when the support arm is in the deployed position it can provide support for the end panel when the end panel is lowered on hinges (18) connecting the end panel to the second panel (as shown in Figure 5, the support arm 30 supports the end panel via the connection between the second panel and the end panel).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Schulte, as modified above, to include the bracket and support arm taught by Sepulveda, in order to ensure consistent movement of the end panel when it is disengaged from the track, so as to prevent further damage to other portions of the door in the event of a disengagement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634